SUMNER, J.
The petitioner, Sadie Superior, has brought her petition for divorce from the respondent on several grounds but the only ground upon which testimony was offered was that of extreme cruelty. The respondent has filed a cross petition but it was agreed by counsel that the--hearing should be confined to the original petition.
There were a number of witnesses, the testimony was very contradictory, and it was difficult to trace-the thread of truth through it all. .
The court after a careful examination of the testimony- has reached several conclusions. It believes that the husband is guilty of many of the charges made by his wife. On the other hand, it believes that the petitioner is not without fault, apparently possessing a temper which at times develops into violence. The-petitioner has evidently alienated her nine year old son, probably because of her severity towards, and’ lack of affection for him. She clearly showed her attitude when he was taken ill in the court room during the trial, looking at him with indifference till her relatives called upon her to go to him, and then the boy refused to have anything to do with her. The boy gave a long and circumstantial account of his mother’s treatment of him and of her relations with his father, an account probably true in many respects but which someone with a pitiless disregard for the boy’s tender years had induced him to commit to memory.
In the opinion of the Court the petitioner has not demeaned herself as a faithful wife.”
The petition is denied.